Citation Nr: 1538182	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service January 1991 to November 1993.

These matters come to the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for hypertension and found that new and material evidence had not been submitted sufficient to reopen a previously denied claim for depression.  Later that May, the Veteran submitted a notice of disagreement (NOD) regarding both issues.  In December 2010, the RO issued a statement of the case (SOC) only regarding the issue of whether new and material evidence sufficient to reopen the claim for service connection for depression.  The Veteran then submitted a statement that was accepted in lieu of a VA form 9 in January 2011, thus perfecting his appeal.

In November 2013, the RO realized that despite the Veteran's timely NOD, an SOC regarding the issue of service connection for hypertension had not been issued.  Consequently, at that time the RO issued a corrective SOC for the issue of service connection for hypertension.  The Veteran generally asserted in February 2014 that he wished to continue his appeal.  Although the February 2014 statement from the Veteran is technically untimely, due to the irregularities in the procedural history regarding the issue of service connection for hypertension, the Board has accepted jurisdiction of this issue.  38 C.F.R. §§ 20.202, 20.302 (2015)

In June 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for depression has been expanded as noted on the title page of this decision consistent with Clemons.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of service connection for an acquired psychiatric disorder, to include depression, and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for depression was denied in a May 2001 rating decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the May 2001 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, thus raising a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.


CONCLUSIONS OF LAW

1.  The May 2001 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Pursuant to VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II). 

The claim for service connection for an acquired psychiatric disorder, to include depression, is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), as further action is being requested for this issue.

II.  New and Material Evidence

A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Acquired Psychiatric Disorder, to Include Depression

Service connection for depression was denied in a May 2001 rating decision.  At that time, the evidence consisted of the Veteran's service treatment records, VA treatment records, and the Veteran's assertions.  The RO specifically noted that the service treatment records and the VA treatment records were negative for a diagnosis or treatment of depression.  The Veteran did not perfect an appeal of the decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2015).

The evidence added to the claims file subsequent to the May 2001 RO denial includes additional VA and private treatment records, and additional statements from the Veteran.  Pertinent to the current claim, these additional records contain a diagnosis of depression.  See treatment records from January 2008, April 2009.  This evidence supports the Veteran's contention that he has a current psychiatric disorder.  Additionally, the Veteran has essentially related that he has had depressive symptoms from his time on active duty through the present.  This evidence has a tendency to support the premise that the Veteran has a current psychiatric disorder that began while he was on active duty.

The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Veteran's assertions are presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder, to include depression, is reopened. 

Although the evidence discussed above is adequate for the limited purpose of reopening the claims, this does not necessarily make it sufficient to allow the grant of the benefits sought.  This will be discussed further below.


ORDER

As new and material evidence has been received, the application to reopen the claim of service connection for an acquired psychiatric disorder, to include depression, is granted; to this extent only, the appeal is allowed.


REMAND

A.  Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder under two different theories of entitlement:  first, that he has a mental disorder as a result of his active duty; and/or second, that he has depression secondary to his service-connected knee disabilities.  As noted above, treatment records document a current diagnosis of depression.  Additionally, other treatment records contain diagnoses of mood disorder and dysthymic disorder.  See treatment records from June 2008, July 2009.

The Veteran has not been afforded a VA examination in connection with this claim.  In September 2014, the Veteran's claims file was forwarded to a VA compensation and pension examiner for an etiology opinion regarding the Veteran's documented psychiatric disorders.  The examiner wrote that based on her review of the claims file and the information available, no opinion could be offered as to the onset and etiology of those diagnoses.  She said that she would be resorting to mere speculation were she to offer an opinion as to the onset and etiology of his documented psychiatric disorders.

The Board recognizes that the Veteran's history is complicated.  However, in Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Here, although the Veteran's claims file was examined by a VA examiner, no etiology opinion has been offered regarding his psychiatric diagnoses.  At his June 2015 Board hearing, the Veteran expressed his willingness to attend a VA examination.  In light of the lack of an actual etiology opinion, the Board finds that remand is in order for to afford the Veteran a VA examination. 

B.  Hypertension

The Veteran is diagnosed with hypertension.  See treatment record from June 1999.  The record also reflects that the Veteran had elevated blood pressure readings while on active duty.  See, e.g., service treatment records from January 1993 (138/86), July 1993 (138/96), July 1993 (142/89), July 1993 (144/88), August 1993 (149/87).  The Board finds that these records satisfy the "low threshold" requirement that the Veteran's hypertension may be related service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination for an etiology opinion concerning his presently diagnosed hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for the claims under appeal, and make arrangements to obtain all records not already associated with the claims file, to include updated records of VA treatment.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed depression.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examining psychiatrist is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders, to include depression.  In expressing the diagnosis(es), the examiner should state with specificity how the Veteran's current and previous symptomatology, as reported by the Veteran and noted in the other evidence in the claims file, meets the DSM-IV criteria for each diagnosed psychiatric disorder.

The examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a psychiatric disorder (to include depression) that was incurred or aggravated as a complication of his service-connected bilateral knee disorders, or alternatively, as a result of his active service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed hypertension.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination. 

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has hypertension that was incurred or aggravated as a result of his active service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles.

4.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims files are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


